Ostrander, J.
(dissenting). I think it doubtful if Mrs. Ann V. Osborne is shown to be a freeholder. This for the reason that it is entirely uncertain whether she has ever assumed the obligations of a life tenant with respect to the land. Bent is reserved in the lease, and is then receipted for. There is no express obligation to pay taxes. The evidence is that she holds a certain instrument, sufficiently described in the opinion of Mr. Justice Hooker, and is in possession of the land. Admitting that she is a freeholder, it seems to me to be clear that she is not an owner of the land. We may assume that the legislature might employ the word “owner” in such a connection, and for such a purpose, that it would mean something besides owner of the fee, or of the legal or equitable title. But it has not done so in the statute under consideration. On the contrary, the words “ freeholders ” and “owners ” are both employed in the statute, and in such connection that in my opinion we are obliged to give them different meanings. The term “freehold estate ” is legally definitive of both an estate for life and of an estate of inheritance. The estate of a vendee in a land contract, in possession, is an estate of inheritance. Starkweather v. Chatfield, 149 Mich. 443. So husband and wife owning land by entireties have each of them an estate for life. But one of them is not an owner, within the meaning of a statute requiring a petition for a public improvement to be signed by owners of property. Auditor General v. Fisher, 84 Mich. 128. An application for the laying out of a drain is jurisdictionally sufficient, not when it is signed by 10 freeholders, 5 *434of whom shall have estates in land which is liable to assessment for benefits, but there must be 5 signers who are owners of such land. It is the boundary lines of each owner’s land which the survey is required to show. The names of the owners of every tract to be traversed by the drain must appear in the application for the appointment of commissioners, and it is to owners that the citation is issued. It would seem that the owner of the fee, alone, could effectively release the right of way. The term ‘ ‘ owners of land, ” as employed in 2 Comp. Laws, § -4319, means persons with whom the drain commissioner may make final and conclusive arrangements, persons whose land is liable to be affected by levies and by the exercise of the eminent domain. If it were otherwise, the proceeding might be instituted upon the application of persons, none of whom had any estate to be affected thereby. If it were otherwise, the 5 signers, claimed to be owners, might all of them be widows, occupying dower lands. The argument that a life tenant is an owner because impeachable for waste for failure to pay the taxes seems to me to be unsound. The statute does not refer to persons who are liable to an assessment, or who by contract, or by operation of law, are obligated to the landlord or to the remainderman to pay the taxes. It refers to land which is liable to an assessment for benefits and to the owners of such land. Moreover, I am not now prepared to determine whether, in the absence of a contract, a life tenant is under obligations to pay the extraordinary and sometimes very great expenses, arising from a public improvement like a drain, assessed as for alleged benefits to land. This court has sustained applications for drains by a liberal interpretation of the term freeholder, where that term is employed in the statute. To hold that the term owner, used in the statute in the same connection, signifies nothing different in meaning, is, in my opinion, to deny to public and to private interests a safeguard which the legislature intended should exist.
Objections to the appointment of commissioners were *435that the application was not signed by 10 freeholders, did not have signatures of 5 owners of land liable to assessment, and that Ann V. Osborne was not a freeholder. These objections were all overruled and an order made appointing commissioners. Thereupon plaintiffs in certiorari moved in the probate court for a stay of proceedings and rehearing, setting out that Arend K. Brouwer was not a freeholder. The petition was dismissed upon the ground of want of jurisdiction to grant a rehearing. In the affidavit for the writ of certiorari it is averred that the application was not signed by 10 freeholders nor by 5 owners of land liable to an assessment for benefits; that Ann V. Osborne is not an owner and that Arend K. Brouwer is not an owner nor a freeholder; that the application is signed by but 4 owners of land; that the probate court erred in its refusal to entertain the petition for a rehearing. The answer and return denied these allegations, generally. Petition was made for an order for a further return and one was ordered. In this return it is set out that no objection was raised before the probate court on the hearing for the appointment of commissioners in regard to Arend K. Brouwer, and that, therefore, any and all objections were waived. The circuit court was of opinion that the qualifications of Brouwer were not the subject of proper inquiry and did not determine whether he was freeholder or owner. His qualifications, so far as disclosed by the record, by the return of the drain comsioner, are:
‘ ‘ And this defendant further answering says that he always supposed Arend K. Brouwer to be the owner of land in said township of Olive and a freeholder; that his name so appeared in said application for said drain, and that he never heard anything to the contrary until after the judge of probate had made his order appointing the three special commissioners, and notices had been served on them, and they were entering upon their duties as such special commissioners, when these plaintiffs appeared before the probate court and asked for a rehearing, setting up for the first time that Arend K. Brouwer was not an *436owner of land in the township of Olive, and that this was the first knowledge that this defendant had in regard to the same. That he made inquiries thereafter and was informed that the father of Arend K. Brouwer promised to buy him a farm in the township of Olive, and that he did buy him a piece of land and told Arend K. Brouwer that it was his, and that Arend K. Brouwer entered into the possession of the same and built buildings on the same, has occupied and worked the same for several years, has had the same assessed to him on the tax rolls, has paid the taxes on the same and in every respect is the owner of the same except that this defendant has been informed that the record title still stands in the name of the father of said Arend K. Brouwer.”
I am of opinion that the question was one to be determined by the court below. The application for the drain is signed by but 10 persons and it sets out the names of the 5 signers who are represented tó be owners of land liable to an assessment for benefits. Among the names is that of Ann Y. Osborne. Brouwer’s name is not included. Ann Y. Osborne is not an owner of land liable to assessment. Consequently, without some further showing, the probate court should have declined to appoint special commissioners. The facts in the application had been traversed and shown to be untrue. It is the drain commissioner then who, to save the application, asserts that there are, in fact, 5 signers who are owners. It is said that Brouwer is an owner. It was not so represented in the application and if he is not an owner then the drain commissioner has not shown that the application is sufficient in law. It seems to me that he is not in a position to urge that plaintiffs have waived the question of the qualifications of Brouwer. The inquiry is, and at all times has been, Is the application in fact signed by 5 owners of land liable to an assessment for benefits ? The inquiry was seasonably made, and the decision is sought to be reviewed in the statute manner. The decision was wrong unless, as asserted by the commissioner, Mr. Brouwer is an owner. In my opinion, he is not an owner. He is not an appar*437ent owner. Reliance is placed upon the decisions of this court in Twiss v. George, 33 Mich. 253; Farmers’ Mut. Fire Ins. Co. v. Fogelman, 35 Mich. 481; Dupreau v. Insurance Co., 76 Mich. 615; Convis v. Insurance Co., 127 Mich. 616; Maas v. Insurance Co., 148 Mich. 432. Certainly these decisions are being carried far afield when used to support the proposition advanced here. Stark-weather v. Chatfield, 149 Mich. 443, is authority for no such contention. I see no occasion to refine upon the meaning of the term “ owner of land,” or to suppose the legislature intended in its use to designate other than the one in whom prima facie is the fee simple title. In any event, the statute owner must be a freeholder. Mr. Brou- ' wer is not a freeholder. His interest in the land is represented and is evidenced by his possession and by a parol promise.
The judgment below should be reversed, and the proceedings quashed.
McAlvay, J., concurred with Ostrander, J.